SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

304
CAF 14-00642
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF MATT J.F., SR.,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

BILLIE L.F., RESPONDENT-RESPONDENT.


FERN S. ADELSTEIN, OLEAN, FOR PETITIONER-APPELLANT.

DARRYL R. BLOOM, OLEAN, FOR RESPONDENT-RESPONDENT.

MICHAEL J. SULLIVAN, ATTORNEY FOR THE CHILD, FREDONIA.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered
March 18, 2014 in a proceeding pursuant to Family Court Act article 5.
The order directed the parties and their marital child to submit to a
genetic marker test.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 5, petitioner father appeals from an order directing the
parties and their marital child to submit to a genetic marker test.
While this appeal was pending, respondent mother commenced her own
paternity proceeding. Family Court ordered a genetic marker test, to
which the father did not object, it was determined that the father is
the biological father of the subject child, and an order of filiation
was entered. We therefore conclude that this appeal has been rendered
moot and that, contrary to the contention of the father, the exception
to the mootness doctrine does not apply (see generally Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court